COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      John Furnace, Jr. v. The State of Texas

Appellate case number:    01-11-00481-CR

Trial court case number: 63237

Trial court:              412th Judicial District Court of Brazoria County

       The record was due in the above-referenced appeal on September 9, 2011. The clerk’s
record has been filed. The reporter’s record has not been filed.

        On August 9, 2011 and May 11, 2012, the Clerk notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
paid or made arrangements to pay the reporter’s fee for preparing the record. On May 11, 2012,
the Clerk further notified appellant that his appeal may be considered without a reporter’s record
unless, on or before May 20, 2012, appellant (1) caused the reporter’s record to be filed, (2) filed
proof that he had paid or made arrangements to pay the reporter’s fee for preparing the record, or
(3) filed proof that he is entitled to proceed without payment of costs. See TEX. R. APP. P.
37.3(c). Appellant did not respond.

        Accordingly, appellant’s brief must be filed within 30 days from the date of this order
and the Court will consider and decide those issues or points that do not require a reporter’s
record for a decision. See id.

       It is so ORDERED.


Judge’s signature: /s/ Justice Bland
                    Acting individually      Acting for the Court


Date: October 11, 2012